OMB Number: 3235-0167 Expires: October 31, 2007 Estimated average burden hours per response 1.50 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. CommissionFileNumber001-16505 The Smith & Wollensky Restaurant Group, Inc. (Exact name of registrant as specified in its charter) 880 Third Avenue, New York, NY 10022 (212) 838-2061 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [x] Rule 12h-3(b)(1)(i) [x] Rule 12g-4(a)(1)(ii) [] Rule 12h-3(b)(1)(ii) [] Rule 12g-4(a)(2)(i) [] Rule 12h-3(b)(2)(i) [] Rule 12g-4(a)(2)(ii) [] Rule 12h-3(b)(2)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date:1 Pursuant to the requirements of the Securities Exchange Act of 1934, The Smith & Wollensky Restaurant Group, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:August 28, 2007 By: /s/ Richard C. Stockinger Name:Richard C. Stockinger Title: Vice President
